Order, so far as appealed from, unanimously modified by granting motion to the extent of striking from item “ 6 ” of the notice of examination the words “ breached the aforesaid contract in that he unlawfully, without justification and against the protestations of the defendant has;” from item “ 9 ” the words “ unlawfully and without justification, in fraud of the assignment of 40 per cent of plaintiff’s one-third right, title and interest in and to the property, assets and rights of the Dymaxion Project ’ to the defendant above referred to, has;” and from item “ 12 ” the words “ in violation of his contract with defendant’s company, * * * has repeatedly and maliciously,” and as so modified, the order is affirmed, with costs to the appellant. Ho opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — 'Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.